Title: To Thomas Jefferson from William Harris Crawford, 18 July 1821
From: Crawford, William Harris
To: Jefferson, Thomas


Dear Sir.
Washington
18th July 1821
My friend Colo Thos F. Foster, intends to take Monticello in by way from this place to Georgia, Like the great body of American Citizens he is desirous of paying his respects, to the man, who more than any one now living, has contributed to raise the Character of the American Republic. Any attentions which you may be able to show him, will add to the many obligations conferred upon Dr SirYour friend & most obt ServtWm H. Crawford